                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHADWICK ALAN McMILLEN,                             )
#19124-078,                                         )
                                                    )
                        Petitioner,                 )
                                                    )
vs.                                                 )     Case No. 19-cv-00198-NJR
                                                    )
T. G. WERLICH,                                      )
                                                    )
                        Respondent.                 )

                               MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

        Petitioner Chadwick McMillen, an inmate in the custody of the Federal Bureau of Prisons

(“BOP”) who is incarcerated at the Federal Correctional Institution located in Greenville, Illinois

(“FCI-Greenville”), brings this habeas corpus action pursuant to 28 U.S.C. § 2241 to challenge the

BOP’s calculation of his sentence in United States v. McMillen, No. 11-CR-00072-MAC-ZJH-1 (E.D.

Tex.). According to the Petition, McMillen’s 63-month federal sentence for receipt and possession of

a stolen firearm should run concurrently with four 120-month state sentences imposed by the District

Court in Orange County, Texas, in Case Nos. A130028-R, A110148-R, A110151-R, and A110388-R.

(Doc. 1, p. 6). Petitioner seeks credit for time he has spent serving his state sentences. (Id.).

        This matter is now before the Court for preliminary review of the Petition. Rule 4 of the

Federal Rules Governing Section 2254 Cases in United States District Courts provides that upon

preliminary consideration by the district judge, “[i]f it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief in the district court, the judge must

dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b) gives this Court the

authority to apply the rules to other habeas corpus cases.

        A petition filed pursuant to 28 U.S.C. § 2241 by a federal prisoner is generally limited to


                                                     1
challenges to the execution of the sentence. Valona v. United States, 138 F.3d 693, 694 (7th Cir. 1998);

Atehortua v. Kindt, 951 F.2d 126, 129 (7th Cir. 1991). Section 2241 can be used to challenge the

computation of a federal inmate’s sentence by the BOP in the district of confinement. See Taylor v.

Lariva, 638 F. App’x 539, 541 (7th Cir. 2016) (citing United States v. Wilson, 503 U.S. 329, 335

(1992)). See also Romandine v. United States, 205 F.3d 731, 736 (7th Cir. 2000). Petitioner challenges

the BOP’s computation of his federal sentence, which he is currently serving at a facility located in

this federal judicial district. His claim is thus cognizable under Section 2241 and warrants further

consideration. The Petition survives preliminary review under Rule 4 and Rule 1(b) of the Rules

Governing Section 2254 Cases in United States District Courts.

        IT IS HEREBY ORDERED that Respondent Werlich shall answer the Petition for Writ

of Habeas Corpus Under 28 U.S.C. § 2241 or otherwise plead on or before April 8, 2019. 1 This

preliminary Order to respond does not, of course, preclude the Government from raising any

objection or defense it may wish to present. Service upon the United States Attorney for the

Southern District of Illinois, 750 Missouri Avenue, East St. Louis, Illinois, shall constitute

sufficient service.

        IT IS FURTHER ORDERED that this entire matter shall be REFERRED to United

States Magistrate Judge Clifford J. Proud for disposition, as contemplated by Administrative Order

No. 132, Local Rule 72.2(b)(3), and 28 U.S.C. § 636(c), should all the parties consent to such a

referral.

        Petitioner is ADVISED of his continuing obligation to keep the Clerk of Court (and each

opposing party) informed of any change in his whereabouts during the pendency of this action.

This notification shall be done in writing and not later than seven (7) days after a transfer or other


1
 The response date ordered here is controlling. Any date that the Case Management/Electronic Case Filing
(“CM/ECF”) system should generate in the course of this litigation is a guideline only. See SDIL-EFR 3.


                                                   2
change in address occurs. Failure to provide such notice may result in dismissal of this action. See

FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: March 5, 2019


                                                             __________________________
                                                             NANCY J. ROSENSTENGEL
                                                             United States District Judge




                                                 3
